        Case 1:20-cv-00651-GLS-DJS Document 87 Filed 10/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

REV. STEVEN SOOS, REV. NICHOLAS STAMOS,
JEANETT LIGRESTI, as parent and guardian of infant                          DECLARATION OF ELLEN
plaintiffs, P.L. and G.L., DANIEL SCHONBURN,                                PARODI
ELCHANAN PERR, MAYER MAYERFELD, MORTON
AVIGDOR,                                                                    20-CV-00651

                                                           Plaintiffs,

                              -against-

ANDREW M. CUOMO, Governor of the State of New
York, in his official capacity, LETITIA JAMES, Attorney
General of the State of New York in her official capacity,
KEITH M. CORLETT, Superintendent of the New York
State Police, in his official capacity, HOWARD A.
ZUCKER, M.D., New York State Commissioner of Health,
in his official capacity, BETTY A. ROSA, Interim
Commissioner of the New York State Education
Department, in her official capacity, EMPIRE STATE
DEVELOPMENT CORPORATION (“ESD”), a New York
State Public Benefit Corporation, BILL DE BLASIO,
Mayor of the City of New York, in his official capacity,
DR. DAVE A. CHOKSHI, New York City Commissioner
of Health, in his official capacity, TERENCE A.
MONAHAN, Chief of the New York City Police
Department, in his official capacity, RICHARD
CARRANZA, Chancellor of the New York City
Department of Education in his official capacity,

                                                         Defendants.

----------------------------------------------------------------------- x



                 ELLEN PARODI, declares pursuant to 28 U.S.C. § 1746, under penalty of

perjury, that the following is true and correct:

                 1.       I am an Assistant Corporation Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendants Mayor Bill De Blasio,

Dr. Dave A. Chokshi, Terence A. Monahan, and Richard Carranza (collectively “City
        Case 1:20-cv-00651-GLS-DJS Document 87 Filed 10/20/20 Page 2 of 4




Defendants”), in the above-captioned action. I am familiar with the facts stated below and

submit this declaration to place on the record relevant documents in support of City Defendants’

Memorandum of Law in Opposition to Plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction.

                2.      Attached as Exhibit 1 are true and correct copies of New York State

Executive Order No. 202.3 entitled “Continuing Temporary Suspension and Modification of

Laws Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on March

16,                    2020;                   also                   available                   at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.3.pdf (last visited

October 19, 2020), New York State Executive Order No 202.5 entitled “Continuing Temporary

Suspension and Modification of Laws Relating to the Disaster Emergency,” signed by Governor

Andrew      M.         Cuomo        on    March       18,     2020;       also       available    at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202_5.pdf (last visited

October 19, 2020), and New York State Executive Order No. 202.19 entitled “Continuing

Temporary Suspension and Modification of Laws Relating to the Disaster Emergency,” signed

by    Governor       Andrew    M.      Cuomo   on     April   17,     2020;   also    available   at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.19.pdf (last visited

October 19, 2020).

           3.        Attached as Exhibit 2 is a true and correct copy of New York State Executive

Order No. 202.68 entitled “Continuing Temporary Suspension and Modification of Laws

Relating to the Disaster Emergency,” signed by Governor Andrew M. Cuomo on October 6,

2020;                           also                          available                           at
       Case 1:20-cv-00651-GLS-DJS Document 87 Filed 10/20/20 Page 3 of 4




https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.68.pdf (last visited

October 19, 2020).

                4.      Attached as Exhibit 3 is a true and correct copy of the Memorandum &

Order in the case The Roman Catholic Diocese of Brooklyn, New York v. Governor Andrew M.

Cuomo, 20-cv-4844 (E.D.N.Y. Oct. 16, 2020).

                5.      Attached as Exhibit 4 is a true and correct copy of the “New York

Forward” Guidance entitled “Phase Two Industries,” New York State, also available at

https://forward.ny.gov/phase-two-industries (last visited Oct. 19, 2020).

                6.      Attached as Exhibit 5 is a true and correct copy of the New York State

Guidance document entitled “Interim Guidance for Low-Risk Indoor Arts & Entertainment

During the COVID-19 Public Health Emergency,” New York State, also available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/Lowriskindoorartsandentert

ainment-MasterGuidance.pdf (last visited Oct. 19, 2020).

                7.      Attached as Exhibit 6 is a true and correct copy of “Governor Cuomo

Announces Indoor Dining in New York City Allowed to Resume Beginning September 30 with

25    Percent        Occupancy    Limit,”     New      York     State,      also   available   at

https://www.governor.ny.gov/news/governor-cuomo-announces-indoor-dining-new-york-city-

allowed-resume-beginning-september-30-25 (last visited Oct. 19, 2020).

                8.      Attached as Exhibit 7 are true and correct copies of “Reopening New

York: Guidelines for In-Person Instruction at Pre-K to Grade 12 Schools,” New York State, also

available                  at                https://www.governor.ny.gov/sites/governor.ny.gov/

files/atoms/files/P12_EDU_Summary_Guidelines.pdf (last visited Oct. 19, 2020) and “Interim

Guidance For In-Person Instruction at Pre-K to Grade 12 Schools During the COVID-19 Public
         Case 1:20-cv-00651-GLS-DJS Document 87 Filed 10/20/20 Page 4 of 4




Health        Emergency,”             New    York        State,      also       available       at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/Pre-

K_to_Grade_12_Schools_MasterGuidance.pdf (last visited Oct. 20, 2020).

                9.      Attached as Exhibit 8 is a true and correct copy of “De Blasio warns

against violence after Cuomo’s new virus rules enrage the Orthodox community,” Politico,

October 8, 2020, available at https://www.politico.com/news/2020/10/08/de-blasio-cuomo-

orthodox-427847 (last visited Oct. 19, 2020).

                10.     Attached as Exhibit 9 is a true and correct copy of “Reopening New York:

Guidelines for Religious and Funeral Services,” New York State, also available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/ReligiousandFuneralServic

esSummaryGuidance.pdf (last visited Oct. 19, 2020).

                11.     Attached as Exhibit 10 is a true and correct copy of the screenshot of the

docket report of Agudath Israel of America, et al. v. Cuomo, 20-cv-4834 (E.D.N.Y. Oct. 9, 2020)

as of the date if this Declaration.


Dated:          New York, New York
                October 20, 2020

                                                             _____/s/______________________
                                                             Ellen Parodi
                                                             Assistant Corporation Counsel
                                                             (admitted pro hac vice)
